CAMPBELL, Judge.
The defendant’s only assignment of error is the trial court’s denial of his motion for judgment as of nonsuit. The evidence in the case is plenary. Officers, allegedly on an informant’s tip, approached the defendant’s mobile home and found the defendant and one David Collins packing defendant’s car and decided that if they were going to do anything they would have to do it then. The officers identified themselves and asked if they could search the defendant’s trailer and car. The defendant consented. The officers found a bag of marijuana on the kitchen table, a half coconut shell of marijuana in the back bedroom and 3,214 hits of blotter acid (L.S.D. in dots on pieces of paper) in the refrigerator. There was evidence that the defendant Juan was the lessee of the trailer in question and had been living there for six months or more.
In considering the sufficiency of the evidence to withstand a defendant’s motion for judgment as of nonsuit, all the evidence must be considered in the light most favorable to the State. State v. McNeil, 280 N.C. 159, 185 S.E. 2d 156 (1971). The evidence was ample.
No error.
Judges Britt and Morris concur.